             Case 1:17-cr-00357-LAK Document 452 Filed 06/26/19 Page 1 of 2



                                                                          425 Lexington Avenue, 14th Floor
                                                                          New York, New York 10017
                                                                          Tel: (646) 837-5151
                                                                          Fax: (646) 837-5150
                                                                          www.hsgllp.com

Daniel M. Sullivan
646-837-5132
dsullivan@hsgllp.com


                                                                          June 26, 2019

SUBMITTED VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     United States v. David Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

        We write on behalf of Christopher Worrall to respectfully request that Mr. Worrall be permitted
to travel by car to Charlottesville, Virginia, to watch his son’s baseball tournament. He would be
staying at a hotel in Charlottesville, checking in July 4 and checking out July 8.

       We have communicated with Mr. Worrall’s pre-trial services officers in the District of
Maryland and the Southern District of New York, and the officers do not object to this request. We
have alerted the government, which likewise does not object to this request.

Respectfully submitted,

/s/ Daniel M. Sullivan
Daniel M. Sullivan
Holwell Shuster & Goldberg LLP
425 Lexington Avenue, 14th Floor
New York, NY 10017
dsullivan@hsgllp.com

Attorneys for Christopher Worrall
            Case 1:17-cr-00357-LAK Document 452 Filed 06/26/19 Page 2 of 2


cc (by email): Ian McGinley
               Joshua Naftalis
               Assistant United States Attorneys


              Scott Holtzer
              Francesca Tessier-Miller
              Pre-Trial Services Officers
